                                                                      JS-6



             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


UNITED AFRICAN-ASIAN                 Case No. CV 19-07432 DSF (RAOx)
ABILITIES CLUB, et al.,
    Plaintiff,
                                     JUDGMENT
                 v.

THOMAS W. REDFERN, et
al.,
     Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to request entry
of default as to defendants Thomas W. Redfern and Mary Susan
Redfern,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.




Date: January 16, 2020              ___________________________
                                    Dale S. Fischer
                                    United States District Judge
